Citation Nr: 0826372	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in February 2005, a statement of 
the case was issued in October 2005, and a substantive appeal 
was received in November 2005.  The veteran testified at a 
hearing before the Board in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2008 Board hearing, the veteran indicated that he 
was now receiving Social Security disability benefits for 
PTSD.  It does not appear that any Social Security 
Administration (SSA) records have been obtained.  In 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) the U.S. Court 
of Appeals for Veterans Claims (Court) held, in essence, that 
records pertaining to SSA disability claims in possession of 
SSA are constructively in possession of VA (See 38 C.F.R. 
§ 3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the claimant under 
38 U.S.C.A. § 5107(a).  Memorandum decisions of the Court and 
Joint Motions by the parties endorsed by the Court have 
consistently adhered to this precedent.  

Additionally, although a new VA examination in not 
necessarily required due to the passage of time, in view of 
the need to return the case to the RO for action to request 
SSA records, the Board believes it appropriate to also 
schedule a VA examination since the prior examination was 
conducted over three years ago.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure from SSA copies of 
their determination on the veteran's claim 
for SSA disability benefits, as well as 
copies of the medical records considered in 
conjunction with those determination.  

2.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  The 
claims file must be made available to the 
examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for PTSD.  

3.  Then the RO should readjudicate the 
matter on appeal.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the claimant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
